Citation Nr: 0507681	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  95-29 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for lumbar discogenic 
syndrome.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for brain 
syndrome.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, variously claimed as hemoptysis or 
bronchiectasis.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Kenneth Mason, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1953 and from January 1957 to July 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was remanded by the United States Court of Appeals 
for Veterans Claims (the Court) in December 2000.  Pursuant 
to that remand, the Board remanded the case to the RO.  The 
case has now been returned to the Board for further appellate 
consideration.

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for brain syndrome.  This issue, and the 
issues of entitlement to service connection for a hiatal 
hernia and for lumbar discogenic syndrome, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims seeking to reopen claims for service 
connection for brain syndrome, a duodenal ulcer, and a 
respiratory disability has been obtained or requested by the 
RO.

2.  Entitlement to service connection for a duodenal ulcer 
was most recently denied by the RO in a rating decision dated 
in June 1993.

3.  Entitlement to service connection for brain syndrome 
(claimed as vertigo) and for a respiratory disability 
(claimed as hemoptysis or bronchiectasis) was denied by the 
RO in a rating decision dated in May 1976.

4.  Evidence submitted since the June 1993 rating decision is 
not so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for a duodenal ulcer.

5.  Evidence submitted since the May 1976 rating decision is 
not so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for a respiratory disability.

6.  Evidence submitted since the May 1976 rating decision is 
so significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for brain syndrome.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision was not appealed and is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1992); currently 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  The May 1976 rating decision was not appealed and is 
final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 3.104, 
19.118, 19.153 (1975); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

3.  New and material evidence has not been submitted to 
reopen the veteran's claims of entitlement to service 
connection for a duodenal ulcer or for a respiratory 
disability, and the claims are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for brain 
syndrome, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence 


necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  Additionally, VA 
must notify the veteran of what is necessary for his claim to 
be granted and must ask the veteran to submit all available 
evidence.

The Supplemental Statements of the Case (SSOCs) dated in 
April 1996, September 2003 and August 2004 dated in October 
2001 and April 2002 advised the veteran of the laws and 
regulations pertaining to his claims.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial.  The veteran was 
specifically informed that his claim seeking to reopen a 
claim for entitlement to service connection for a duodenal 
ulcer, for brain syndrome, and for a respiratory disability 
were being denied because he had not submitted new and 
material evidence to reopen those claims.  The SSOCs also 
informed the veteran that for service connection to be 
granted he needed to show a current disability and show that 
it is linked to service in some way.  The SSOCs made it clear 
to the veteran that in order to prevail on his claims, he 
needed to present new and material evidence to reopen his 
claims for service connection.  In addition, the Board's July 
1997 decision informed the veteran of the need to submitted 
new and material evidence.  The RO sent letters dated in 
August 2002 and October 2003 that told the veteran about the 
VCAA and informed him what evidence the RO would obtain and 
what he needed to do.  These letters asked the veteran to 
provide any evidence he had.  The RO obtained service medical 
records and VA treatment records, as well as some private 
medical records.  The veteran has not indicated that there is 
any other evidence available.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, substantially complete applications were 
received in April 1994 and March 1995.  Thereafter, the 
claims were denied in rating decisions dated in September 
1994 and August 1995.  The RO sent letters related to the 
VCAA and the duty to assist to the appellant in August 2002 
and October 2003.  These notifications were well after the 
September 1994 and August 1995 rating decisions.  Only after 
those rating actions were promulgated did the AOJ provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Prior to the 
certification of the appeal to the Board, the RO did conduct 
a de novo review of the appellant's claim after the October 
2003 letter.  See, SSOC issued to the appellant in August 
2004.  In reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ 


determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also, 38 C.F.R. § 20.1102 (harmless 
error).  With respect to the question of development it must 
be stressed that accrued benefits cases must be adjudicated 
on the basis of the evidence of record (either actually or 
constructively) at the time of the veteran's death.  
38 U.S.C.A. § 5121.  Thus, no development at this time could 
possibly change the disposition of this case.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in August 2002 
and October 2003 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in 


further developing her claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When, as here, there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

II.  New and material evidence

Entitlement to service connection for a duodenal ulcer was 
initially denied in a rating decision dated in May 1976 and 
was most recently denied in a rating decision dated in June 
1993.  The June 1993 rating decision was not appealed and is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1992); currently 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  
Entitlement to service connection for brain syndrome (claimed 
as vertigo) and for a respiratory disability (claimed as 
hemoptysis or bronchiectasis) was denied by the RO in a 
rating decision dated in May 1976.  The May 1976 rating 
decision was not appealed and is final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. § 3.104, 19.118, 19.153 (1975); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).  Entitlement to service connection for a 
duodenal ulcer and for a respiratory disability was denied 
because there was no evidence that these were linked to 
service.  Entitlement to service connection for brain 
syndrome (claimed as vertigo) was denied because there was no 
evidence of this disability in service.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108; 38 
C.F.R. § 3.156.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself of in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly 


decide the merits of the claim.  38 C.F.R. § 3.156(a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's request to reopen his 
claim of service connection was filed in March 1995.  This 
date is prior to August 29, 2001 and, therefore, the amended 
version of the regulation does not apply.

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.

In May 1976, the RO denied service connection for a 
respiratory disability, and in June 1993 the RO denied 
service connection for a duodenal ulcer.  In both cases, the 
RO determined that there was no evidence linking these two 
disabilities to service.  Evidence offered since these claims 
were denied consists of statements from the veteran, the 
veteran's testimony at a personal hearing, some private 
treatment records, and extensive VA treatment records.  The 
Board finds this evidence to be new in that it has not 
previously been considered.  The Board, however, finds that 
the additional evidence is not material.  None of the 
evidence, including the private medical evidence, addresses 
the specific reason for the prior denials in May 1976 and 
June 1993, which was that the veteran's duodenal ulcer and 
respiratory disability were not shown to have been related to 
service.  The records from Mercy hospital dated in 1976 show 
a diagnosis of duodenal ulcer but no etiology was given and 
this is more than 11 years after the veteran left service.  
Similarly, the VA treatment records show complaints of and 
diagnoses of ulcer and a respiratory disability but there is 
no indication that these two disabilities are 


linked to service.  The Board notes the veteran's belief, 
stated at the hearing and throughout the records that his 
duodenal ulcer and his respiratory disabilities were caused 
by service.  As a layperson, however, the veteran is not 
competent to testify to medical diagnoses or etiology.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that the service medical records that showed complaints 
of abdominal discomfort, enteritis, wheezing, and decreased 
tolerance of exercise were reviewed at the time of the 1976 
and 1993 denials.  Therefore, those service medical records 
cannot from the basis to reopen these claims on the grounds 
of new and material evidence.  Since none of the additional 
evidence addresses in a new and significant way the reason 
that the claims for service connection for a duodenal ulcer 
and for a respiratory disability were previously denied in 
May 1976 and June 1993, the Board finds that this evidence is 
not new and material, and the claim for service connection 
for a duodenal ulcer and for a respiratory disability are not 
reopened.

In May 1976, the RO denied service connection for brain 
syndrome (claimed as vertigo).  The RO denied the veteran's 
claim because there was no evidence of any disability in 
service.  Evidence offered since this claims was denied 
consists of additional service medical records from Mountain 
Home Air Force Base, statements from the veteran, the 
veteran's testimony at a personal hearing, some private 
treatment records, and extensive VA treatment records.  The 
Board finds this evidence to be new in that it has not 
previously been considered.  The Board also finds that the 
additional evidence is material, in particular the additional 
service medical records.  The newly obtained service medical 
records reveal the veteran complained of headaches in July 
1953, that he had a sudden episode of light-headedness in 
July 1961, and that he has a syncopal episode in August 1961.  
An electroencephalogram (EEG) taken in August 1961 was 
normal.  This evidence directly addresses the specific reason 
for the prior denial in May 1976.  Based on this evidence the 
Board finds that new and material evidence has been submitted 
with respect to the veteran's claim for service connection 
for brain syndrome and the claim is reopened.  Additional 
development will be necessary and will be the subject of the 
remand portion of this decision.



ORDER

New and material evidence has not been submitted; the 
application to reopen the claim of entitlement to service 
connection for a duodenal ulcer is denied.

New and material evidence has not been submitted; the 
application to reopen the claim of entitlement to service 
connection for a respiratory disability is denied.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for brain syndrome 
and the claim is reopened.  To this extent only, the 
veteran's appeal is granted.


REMAND

As indicated above, the Board notes that a significant change 
in the law occurred when, on November 9, 2000, the President 
signed into law the VCAA.  38 U.S.C.A. § 5100 et seq. (West 
2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The Board finds that additional examinations for the 
veteran's brain syndrome, hiatal hernia, and lumbar 
discogenic syndrome are required.  It is not clear from the 


record exactly what the veteran's disabilities are, and the 
record does not contain an etiology opinion with respect to 
any of these three claimed disabilities.  The Board finds 
that a new examination is necessary to determine the 
diagnosis and etiology of the veteran's claimed disabilities.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  The RO should schedule the veteran 
for an examination in order to ascertain 
the diagnosis and etiology of the 
veteran's back disability.  All indicated 
tests should be conducted, and the 
examiner should review the claims folder.  
The examiner should specifically review 
the service medical records including the 
report of hospitalization in June 1964 
for myositis of the lumbar spine.  The 
examiner should also review the veteran's 
medical history including the post-
service treatment records.  If a current 
back disability is diagnosed, the 
examiner is requested to offer an opinion 


as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's current back disability was 
initially manifested during service or 
otherwise related thereto.  A complete 
rationale for any opinion offered should 
be included.

2.  The RO should schedule the veteran 
for an examination in order to ascertain 
whether the veteran has a hiatal hernia 
and, if so, the etiology thereof.  All 
indicated tests should be conducted, and 
the examiner should review the claims 
folder.  The examiner should specifically 
review the service medical records that 
show repeated complaints of gas, bloating 
and nausea in service as well as 
treatment for enteritis and possible 
gastritis.  The examiner should also 
review the separation examination report 
where the veteran complained of bloating 
and gas but the clinical examination of 
the abdomen and viscera was normal.  The 
examiner should also review the VA 
treatment records after service.  If a 
current hiatal hernia is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's current hiatal hernia was 
initially manifested during service or 
otherwise related thereto.  A complete 
rationale for any opinion offered should 
be included.

3.  The RO should schedule the veteran 
for a neurological examination in order 
to ascertain the diagnosis and etiology 
of the veteran's brain syndrome, if any.  
All indicated tests should be conducted, 
and the examiner should review the claims 
folder.  The examiner should specifically 
review the service medical 


records including the report of headaches 
in July 1953, the episode of light 
headedness in July 1961 and the syncopal 
episode in August 1961.  The examiner 
should also note the normal EEG report in 
August 1961 and  the separation 
examination in August 1964.  Lastly, the 
examiner should review the post-service 
VA treatment records.  If a current brain 
syndrome is diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's current brain syndrome was 
initially manifested during service or 
otherwise related thereto.  A complete 
rationale for any opinion offered should 
be included.

4.  Following the above, the RO should 
readjudicate the veteran's claim, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


